     Case 3:20-cv-00822-LEK-ML Document 57-1 Filed 03/04/21 Page 1 of 1




                             CERTIFICATE OF SERVICE
      The undersigned certifies that on the 4th day of March, 2021, true and correct

copies of Plaintiffs’ Response to Andrews’ Rule 12(b)(5) Motion to Dismiss for

Insufficient Service of Process were served upon Counsel of Record via the Court’s

CM/ECF system, pursuant to FRCP 5(b)(3) and L.R. 5.1.1 (General Order 22 § 5.2).

On the 4th day of March, 2021, copies of the same were also served by certified mail

and email to Masai Andrews and Aviva Friedman and by email and Facebook to

PLOT in accordance with L.R. 7.1(b)(1), at the following addresses:

      PLOT Website
      Binghamton.plot@gmail.com
      PLOT Facebook
      https://www.facebook.com/BingPLOT/

      Aviva Friedman
      68 Pine Street
      Binghamton, NY 13901
      afriedman@cityofbinghamton.com

      Masai Andrews
      109 Pierce Ave, Apt 1
      Endicott, NY 13760-3114
      Masai.x.andrew@opwdd.ny.gov

                                                    Respectfully submitted,

                                                    /s/ Andrew C. Hruska
                                                    Andrew C. Hruska
                                                    King & Spalding LLP
                                                    1185 Avenue of the Americas
                                                    New York, NY 10036
                                                    (212) 556–2100
                                                    ahruska@kslaw.com
                                                    Attorney for Plaintiffs




                                         1
